.i   -




                                             S




                              August 28,   1952

         Hon. G. E. Brereton, M.D., President
         Board of Vocational
         Nurse Examiners
         Austin, Texas          Opinion No. V-1515
                                 Re: Legality of paying surety
                                     bond premiums from funds
                                     appropriated to the Board of
         Dear Sir:                   Vocational Nurse Examiners.
                   Your request for an opinion of this office re-
         lates to the legality ofexpending funds of the Board of
         Vocational Nurse Examiners in payment of premiums on
         surety bonds for the Secretary-Treas,urerand office
         personnel.
                   House Bill 47, Acts 52nd Leg., R.S. 1951 ch.
         118, p. 197 created the Board of Vocational Nurse Ex-
         aminers and the last sentence of Section 4 (b) thereof
         states that "the Secretary-Treasurer shall be bonded
         by the Board~in such amount as may be recommended by
         the State Auditor."
                   In Attorney General's Opinion O-2092 (1940)
         this office said:
                   II     in order for the Chief Clerk of
              the DepaGtment of Agriculture to be entitled
              to reimbursement for the expense incurred by
              him in furnishing the bond required by stat-
              ,ute,there must exist some statutory provi-
              sion for the allowance and payment of the
              same."
                     In Attorney General's Opinion O-3032 (1941) it
         was said:
                     "This Act makes it the duty of the
                inspectors to furnish bonds. There is no
                provision in the statutes or in the current
                appropriation bill providing for reimburse-
                ment to the inspector for the expenses in-
Hon. G. E. Brereton, M.D., page 2 (V-1515)


     curred by him in furnishing the bond requir4d
     by the statute.
          "It is the rule that anofficer or agent
     of the State is allowed only such'compensa-
     tion and emoluments as are expr~esslycon-
     ferred upon him as remuneration for the dis-
     charge of his official duties as an agent of
     the State. McCalla v. City of Rockdale, 112
     Tef. 209, 246 S.W. 654. It follows that any
     public officer or agent who demands mileage,
     fees or expenses must point out some statute
     authorizing its allowance. Where a duty re-
     q~uiringan expenditure of money is imposed
     upon a public officer or agent, and no pro-
     vision is made for reimbursement to this of-
     ficer by the State for the expenses inc,urred,
     such officer or agent is deemed to be repaid
     for the expenses incurred in the discharge
     of such duty byewhatever compensation is
     allowed and paid to him for hissservices as
     such public agent,"
          In Attorney General's Opinion V-1255 (1951),
which related to the act under consideration, this of-
fice stated:
         "Failure of the Legislature to make an
    itemized appropriation in the general ap-
    propriation bill for expenditures of the
    Board in accordance with the proviso in
    Section 13 of House Bill 47 does not affect
    the availability of the appropriation made
    by the general statute itself for the first
    two years in which the Act is operative.
    Otherwise, the intention Of the Legislature
    to regulate the practice of vocational nurs-
    ing would be defeated."
         Section 13 of House Bill 47 provides in part:
          "Upon and after the effective date of
     this Act, all moneys derived from fees, as-
     sessments, or charges under this Act, shall
     be paid by the Commission into the State
     Treas'uryfor safe-keeping, and shall by the
     State Treasurer be placed in a separate fund
.   1.




         Hon. G. E. Brereton,~M.D., .page 3 (V71515) ~~


              to be avaflable'for the,use of .theCommis-
              sion in theiadministration of the,Act upon
              requisition of the Commission. All such
              moneys so'paid into the State Treasury are
              hereby specifically appropriated to the Com-
              mission'for the purpose of paying the
              salaries and.expenses of all persons em-
              ployed or appointed as provided herein for
              the administration of this Act, and all
              other expenses necessary and proper for the
              administration of this Act, including equip-
              ment and maintenance of any supplies for
              such~offices or quarters as the Commission
              may occupy, and necessary traveling expenses
              for the Commission or persons authorized to
              act for it when performing duties hereunder
              at the request of the Commission."
                   Section 13, in our opinion, is not sufficient
         authorization for the payment of bond premiums of the
         Secretary-Treasurer and office personnel in the absence
         of specific authorization to that effect. This opinion
         is to be distinguished from Opinion V-1255 inasmuch as
         the general statute provided sufficient authority for
         a general appropriation to be utilized by the Board
         during the biennium. Any other holding would have
         negatived the obvious intention of the Legislature in
         creating a Board of Vocational Nurse Examiners to re-
         gulate the practice of vocational nurses. But to say
         that such authorization contained in the general stat-
         ute is sufficient to authorize payment of items such
         as the payment of bond premiums, which~it has been held,
         must be specifically allowed, would be, in our opinion,
         beyond the realm of statutory authorization contained
         in Section 13 of the Act. Therefore, in answer to your
         specific question it is our opinion that the Board of
         Vocational Nurse Examiners would not be authorized to
         expend funds of the Board in payment of bond premiums
         for the Secretary-Treasurer of such board and the of-
         fice personnel.
                                SlSMblARY
                   In the absence of specific authorization
              the Board of Vocational Nurse Examiners is
              not authorized to expend funds in payment of
Hon. G. E. Brereton, M.D., page 4 (V-1515)


     premiums for surety bonds of the Secretary-
     Treasurer and office personnel of the Board.
                                 Yours very truly,
APPROVED:                          PRICE DANIEL
                                 Attorney General
J. C. Davis, Jr.
County Affairs Division
                               -2.J
E. Jacobson                      BY
Reviewing Assistant                   Burnell Waldrep
                                        Assistant
Charles D. Mathews
First Assistant

BW:am